CRANDALL, Judge.
Plaintiff, Barbara Jackson, appeals from the order of the trial court sustaining the motion of defendants, Christian Hospital (hospital) and White Point Enterprises, Inc. (funeral home), to dismiss plaintiff’s petition for failure to state a claim upon which relief can be granted. We reverse and remand.
On appeal, our review requires that we consider the pleadings, allowing them their broadest intendment, treating all facts alleged as true, and determine whether the petition invokes substantive principles of law. Lipton Rlty. v. St. Louis Housing Authority, 705 S.W.2d 565, 568 (Mo.App.1986). We glean the facts on appeal from plaintiff’s petition.
Plaintiff is the surviving daughter of Ruby Lee Harrell (decedent) who died at hospital on February 15, 1989. Following decedent's death, defendants caused decedent’s body to be brought to funeral home. Funeral home embalmed the body and prepared it for burial.
Neither plaintiff, nor any other members of decedent’s family, authorized transfer to or embalming of decedent’s body by funeral home. Decedent left instructions to donate her body to the Saint Louis University School of Medicine. The Officer Funeral Home, as agent for the plaintiff and her family, was to carry out decedent’s wish.
When employees of Officer Funeral Home arrived at hospital to claim decedent’s body, officials of hospital informed the employees that decedent’s body was *138“lost.” As a result, the memorial service, scheduled for decedent on February 18, 1989, was canceled. On February 19, 1989, hospital located the body at funeral home. Because funeral home embalmed the body of decedent, plaintiff could not donate the body and was instead forced to bury it.
As a result of the defendants’ conduct, plaintiff suffered emotional distress and incurred the additional expenses of a funeral. Plaintiff seeks compensatory and punitive damages.
In her sole point on appeal, plaintiff argues that the trial court erred in holding that her petition did not state a cause of action. Specifically, plaintiff claims that Missouri allows recovery for damages caused by negligence in caring for the body of a plaintiffs next of kin. We agree.
Missouri recognizes the right of sep-ulchre and allows the next of kin to bring an action for the negligent handling of a deceased relatives’ body. Wilson v. St. Louis & S.F.R. Co., 160 Mo.App. 649, 142 S.W. 775, 778-779 (Mo.App.1912); Wall v. St. Louis & S.F.R. Co., 184 Mo.App. 127, 168 S.W. 257, 259 (1914); Patrick v. Employers Mut. Liability Ins. Co., 233 Mo. App. 251, 118 S.W.2d 116, 122 (1938); Golston v. Lincoln Cemetery, Inc., 573 S.W.2d 700, 705 (Mo.App.1978). It is conceded that a plaintiff in Missouri may recover at least the pecuniary losses caused by a defendant’s negligent acts in caring for the body. Wilson, 142 S.W. at 781. Here, plaintiff alleges that she incurred additional expenses due to the negligent actions, of defendants’, resulting in the loss and unauthorized embalming of the body of decedent. Plaintiff’s petition invokes substantive principles of law under which she may recover and is, therefore, sufficient to withstand a motion to dismiss.
The trial court erred in dismissing the petition of plaintiff for failure to state a claim. It is not disputed that plaintiff states a claim for, at least, pecuniary loss arising out of unwanted funeral expenses. The question of whether or not plaintiff is entitled to seek recovery for every element of damages set forth in her petition is immaterial to the issue of whether she states a cause of action. Any challenge to specific elements of plaintiff’s pleaded damages may be raised by motion on remand. An opinion discussing issues that may be raised by such motions would be advisory in nature and, therefore, inappropriate.
The order of the trial court is reversed and the cause is remanded.
GRIMM, P.J., and SIMON, J., concur.